Case 2:21-cv-00049-JLB-NPM Document 21 Filed 08/02/21 Page 1 of 4 PageID 71




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DAVID POSCHMANN,

             Plaintiff,

v.                                                   Case No. 2:21-cv-49-JLB-NPM

R.L.R. INVESTMENTS, LLC,

             Defendant.


                                      ORDER

      Before the Court is a motion to compel and for sanctions. (Doc. 19). Plaintiff

David Poschmann seeks to compel Defendant R.L.R. Investments, LLC to comply

with the ADA Fast-Track Scheduling Order (Doc. 16) and respond to Plaintiff’s

court-ordered interrogatories. (Doc. 19, pp. 1-2). Instead of filing a response to the

motion, Defendant filed a response to Plaintiff’s answers to the court interrogatories

on July 22, 2021. (Doc. 20). The answers were to be served on Plaintiff on May 16,

2021. (Doc. 16, p. 2).

      While it appears Defendant has complied with the ADA Fast-Track

Scheduling Order—albeit late—it failed to respond to the motion to compel and for

sanctions. While Plaintiff’s request to enforce compliance is now moot, the request

for sanctions warrants further discussion.
Case 2:21-cv-00049-JLB-NPM Document 21 Filed 08/02/21 Page 2 of 4 PageID 72




      Federal Rule of Civil Procedure 16(f) addresses noncompliance with

scheduling order. And it permits a court to sanction a party as follows:

      (1) In General. On motion or on its own, the court may issue any just orders,
      including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party or its
      attorney:

             (A) fails to appear at a scheduling or other pretrial conference;

             (B) is substantially unprepared to participate--or does not participate
             in good faith--in the conference; or

             (C) fails to obey a scheduling or other pretrial order.

      (2) Imposing Fees and Costs. Instead of or in addition to any other sanction,
      the court must order the party, its attorney, or both to pay the reasonable
      expenses--including attorney's fees--incurred because of any noncompliance
      with this rule, unless the noncompliance was substantially justified or other
      circumstances make an award of expenses unjust.

Fed. R. Civ. P. 16(f).

      From May 24 through July 14, 2021, plaintiff counsel made ten attempts, by

email and phone, to seek defense counsel’s compliance with the Court’s scheduling

order. Plaintiff counsel agreed to several extensions of time, none of which were

met. And defense counsel did not respond to six of these attempts seeking

compliance with the Court’s scheduling order. (Doc. 19, pp. 2-3). And at no time

did defense counsel move this Court for an extension of time. Nor has defense

counsel shown any apparent interest in defending her actions. “[L]itigants cannot be

permitted to treat a scheduling order as a frivolous piece of paper idly entered, which

can be cavalierly disregarded without peril.” Asokan v. Am. Gen. Life Ins. Co., 302

F. Supp. 3d 1303, 1312 (M.D. Fla. 2017) (internal citation and quotation omitted).

                                             2
Case 2:21-cv-00049-JLB-NPM Document 21 Filed 08/02/21 Page 3 of 4 PageID 73




      Given the lack of opposition, apparent disregard of the court’s order and

opposing counsel’s requests, the Court finds sanctions appropriate as to defense

counsel Anaeli Caridad Petisco-Rojas for the reasonable attorney’s fees and costs

associated with plaintiff counsel’s efforts at obtaining compliance. See J & J Sports

Prods. Inc. v. Guardado, No. 6:11-cv-787-Orl-19TBS, 2012 WL 13140724, *2

(M.D. Fla. July 31, 2012) (imposing sanctions on defendant that “failed to obey the

CMSO and that has not even attempted to show that her noncompliance was

substantially justified under Rule 16(f)”); see generally Goforth v. Owens, 766 F.2d

1533, 1535 (11th Cir. 1985) (“The sanctions contained in Rule 16(f) were designed

to punish lawyers and parties for conduct which unreasonably delays or otherwise

interferes with the expeditious management of trial preparation.”).

      Accordingly, it is ORDERED:

         1) Plaintiff’s motion to compel (Doc. 19) is GRANTED in part and

             DENIED in part.

         2) Plaintiff is entitled to an award from defense counsel Anaeli Caridad

             Petisco-Rojas for reasonable fees and costs associated with efforts to

             obtain compliance with the Court’s Scheduling Order, including time

             spent seeking compliance and the drafting and filing of the motion to

             compel and for sanctions. If this issue and the matter generally are not

             resolved during the Court-ordered mediation scheduled for August 10,


                                         3
Case 2:21-cv-00049-JLB-NPM Document 21 Filed 08/02/21 Page 4 of 4 PageID 74




           2021, then Plaintiff may file an affidavit setting forth these fees and

           costs by August 24, 2021. By September 7, 2021, Defendant may

           respond to the affidavit to contest the reasonableness of any amounts

           but not Plaintiff’s entitlement to an award of these fees and costs.

     ORDERED in Fort Myers, Florida on August 2, 2021.




                                        4
